     Case 2:19-cv-01051-JCM-NJK Document 13 Filed 09/06/19 Page 1 of 2



 1   THEODORE PARKER, III, ESQ.
     Nevada Bar No. 4716
 2   PARKER, NELSON & ASSOCIATES, CHTD.
     2460 Professional Court, Suite 200
 3   Las Vegas, Nevada 89128
     Telephone:    (702) 868-8000
 4   Facsimile:    (702) 868-8001
     Email: tparker@pnalaw.net;
 5
     Attorneys for Defendant,
 6   Zurich American Insurance Company
 7
                                 UNITED STATES DISTRICT COURT
 8
                                          DISTRICT OF NEVADA
 9
10    MGM RESORTS INTERNATIONAL and                      CIVIL ACTION NO. 2:19-cv-01051
      MANDALAY BAY, LLC, and MANDALAY
11    RESORTS GROUP, and MGM RESORTS
      FESTIVAL GROUNDS, LLC and MGM                          STIPULATION AND ORDER TO
12    RESORTS VENUE MANAGEMENT, LLC,                        EXTEND TIME TO FILE ANSWER

13                               Plaintiffs,
            vs.
14    ZURICH AMERICAN INSURANCE
15    COMPANY,

16                               Defendant.

17          IT IS HEREBY STIPULATED between Plaintiffs, MGM RESORTS INTERNATIONAL,

18   MANDALAY BAY, LLC, MANDALAY RESORTS GROUP, MGM RESORTS FESTIVAL

19   GROUNDS, LLC, and MGM RESORTS VENUE MANAGEMENT, LLC (hereinafter collectively

20   referred to as “Plaintiffs”), by and through their counsel of record, Lawrence J. Semenza III, Esq. of

21   Semenza Kircher Rickard, and Defendant, ZURICH AMERICAN INSURANCE COMPANY

22   (hereinafter “Defendant”), by and through its counsel of record, Theodore Parker, III, of Parker,

23   Nelson & Associates, Chtd., that Defendant shall file an answer, or otherwise respond to Plaintiffs’

24   Complaint on or before September 30, 2019.

25
26
27
28
     Case 2:19-cv-01051-JCM-NJK Document 13 Filed 09/06/19 Page 2 of 2



 1    Dated this 6th, day of September, 2019.         Dated this 6th, day of September, 2019.
 2    SEMENZA KIRCHER RICKARD                         PARKER, NELSON & ASSOCIATES,
 3                                                    CHTD.

 4       /s/Jerrod L. Rickard, Esq.                    /s/Theodore Parker, III, Esq.
      LAWRENCE J. SEMENZA, III, ESQ.                  THEODORE PARKER, III, ESQ.
 5    Nevada Bar No.: 7174                            Nevada Bar No. 4716
      JERROD L. RICKARD, ESQ.                         2460 Professional Court, Suite 200
 6    Nevada Bar No.: 10203                           Las Vegas, Nevada 89128
      10161 Park Run Drive, Suite 150                 Telephone: (702) 868-8000
 7    Las Vegas, Nevada 89145                         Facsimile: (702) 868-8001
      Telephone: (702) 835-6803                       Email: tparker@pnalaw.net;
 8    Facsimile: (702) 920-8669                       Attorneys for Defendant,
      Email: jlr@skrlawyers.com;                      Zurich American Insurance Company
 9    jlr@skrlawyers.com
      Attorneys for Plaintiffs,
10    MGM Resorts International, Mandalay Bay
      LLC, Mandalay Resorts Group, MGM
11    Resorts Festival Grounds, LLC and MGM
      Resorts Venue Management, LLC
12
13                                               ORDER

14          Defendants shall have until September 30, 2019 to file an answer or responsive pleading.

15          IT IS SO ORDERED.

16
17                                                      ___________________________________
                                                        UNITED STATES MAGISTRATE JUDGE
18
                                                        DATED:____________________________
19
20
21
22
23
24
25
26
27
28

                                                Page 2 of 2
